SHARPE, J.
To present a case for an accounting in equity as between partners, the bill should as a first requisite, show the existence past or present of a partnership between the complainant and those with whom he seeks to account. — 15 Ency. PI. & Pr. 1082. That the court may determine from facts averred whether the •compact depended on as creating a partnership has such effect, the terms of the agreement should’ be alleged in ■terms or in substance.' — Little v. Snedecor, 52 Ala. 167. And ás a basis for stating the account and decreeing thereon the interests of the partners respectively should ■be shown. — 15 Ency. Pl. & Pr. supra; Glover v. Hembree, 82 Ala. 324. Since as a general rule the Court will interfere only to finally settle the partnership, its dissolution should either be averred or prayed. — George on Partnership; § 143. To the rule last stated there are exceptions, one of which is where one partner has, obtained a secret benefit which should be disclosed and made to enure to the benefit of the firm and from which he seeks to exclude the firm, but the rule rather than its exceptions applies in the present case. In the several particulars referred to this bill is deficient and subject to the demurrer. It appears from the allegations of the first *195paragraph that the partnership was formed by the defendants alone. Mention is made of “the firm of Dugger and Young/’ and also of “the partnership of Dugger, Young and Tutwiler,” and also of dealings of a partnership nature between .the. complainant and the defendants from which it might be inferred that they were associated as partners but that fact being- an essential one should be averred with certainty and not left, to rest in inference. — Savannah etc. R. Co. v. Lancaster, 62 Ala. 555. The complainant’s interest in the partnership if he- is a member of one does not appear, and it is not shown that shell partnership if any has' been dissolved, and there is no prayer for dissolution, and no averment which brings the case within any exception to the rule which requires such averment or prayer.
The decree must be reversed. Let the cause be remanded with leave to amend the bill within thirty days.
Reversed and remanded.